Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Claims 1-20 are currently pending and have been examined.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph 0028, line 2, recites “the data may be may be” when it should be “the data may be”.  
Paragraph 0032, line 2, recites “different quantities an types” when it should be “different quantities and types”
Appropriate correction is required.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2020, 01/31/2022, 05/03/2022, 08/19/2022, 09/20/2022 and 12/06/2022 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a system control processor manager” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following claim languages are not clearly understood and indefinite:
As per claim 1, line 2, recites “composed information handling systems”. However, it is uncertain and not clearly understood as to what constitutes a composed information handling system. For purposes of examination it is reasonably interpreted as a virtual machine or physical computer system. Line 5, it is not clearly defined as to what constitutes “an intent based data protection request. For purposes of examination its reasonably interpreted as a request to perform a data protection service. Line 9, it is not clearly defined as to what constitutes “a data protection architecture”.
As per claims 14 and 18, they are rejected for having similar issues as claim 1 above.
As per claim 2, lines 2 recites “at least one compute resource set”. However, it is uncertain and not clearly understood as to what a “compute resource set” can be. Line 5 recites “at least one hardware resource set”. However, it is uncertain and not clearly understood as to what a “hardware resource set” can be. It is further unclear how it differs from a “compute resource set”. 
As per claim 15, lines 2 recites “at least one compute resource set”. However, it is uncertain and not clearly understood as to what a “compute resource set” can be. Line 5 recites “at least one hardware resource set”. However, it is uncertain and not clearly understood as to what a “hardware resource set” can be. It is further unclear how it differs from a “compute resource set”.
Further, in regards to claim 1, the claim limitations “system control manager … to: obtain, identify, instantiate” invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification lacks adequate structure to perform the claimed functions. Although the specification, par. 0127-0140 and Figure 4, discloses the component “system control processor manager” as performing the functions, they are software modules stored in storage media. Further, while the specification describes a computer processor (e.g. general purpose processors), it fails to disclose necessary algorithms to transform the processor to perform the functions. The specification lacks sufficient details such that one of ordinary skill in the art would understand which structures perform the claimed functions. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b). Applicant may:
(a)       Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

As per claims 2-13, 15-17 and 19-20, they are rejected as being dependent on rejected claims 1, 15 and 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over LAL et al. (U.S. Pub. No. 20200218561 A1, hereinafter Lal) in view of Mohammadi et al. “Towards an End-to-End Architecture for Run-time Data Protection in the Cloud”.

As per claim 1, Lal teaches the invention substantially as claimed including a system for providing data protection services for data stored by control plane applications hosted by composed information handling systems, comprising:
persistent storage (par. 0083 computer readable storage device or storage disk such as a memory … including the software and/or firmware); and 
a system control processor manager programmed to: obtain an intent based data protection request (par. 0022 … user-selected requirements may be based on an application that a user (e.g., an administrator) wishes to run using the workload domain. In some examples, resources are computing devices with set amounts of storage, memory, CPUs, etc.); 
identify allocable computing resources of information handling systems (par. 0046 … The example SDDC manager 125, 127 keeps track of available capacity in the virtual server rack 106, maintains a view of a logical pool of virtual resources throughout the SDDC life-cycle, and translates logical resource provisioning to allocation of physical hardware resources 124, 126.); 
instantiate … architecture to obtain a composed information handling system of the composed information handling systems to service the intent based data protection request (par. 0020 a data center (or pool of linked data centers) can include multiple different virtualization environments [architectures]. For example, a data center can include hardware resources that are managed by a full virtualization environment, a paravirtualization environment, an OS virtualization environment, etc., and/or a combination thereof; par. 0027 a hybrid workload domain including virtual servers front the virtual server pool and bare metal servers from the bare metal server pool is generated to run a user application).
Lal does not expressly teach:
obtain a data protection policy based on the allocable computing resources and the intent based data protection request; obtain a data protection architecture based on the allocable computing resources, the data protection policy, and the intent based data protection request.
However, Mohammadi teaches: obtain a data protection policy based on the allocable computing resources and the intent based data protection request; obtain a data protection architecture based on the allocable computing resources, the data protection policy, and the intent based data protection request (pg.514, left column, lines 13-15 To protect data in a complex and dynamic cloud environment, existing data protection techniques should be combined to an end-to-end architecture for run-time data protection; pg. 515, right column, line 31- pg. 516, left column, line 4 To allow for “Optimising resource allocation”, “Making cost effective decisions” is necessary, which can have a negative influence on “Providing data protection respecting services”. Hence, some conflict resolution needs to be devised. We derived the following requirements that the E2E architecture [data protection architecture] needs to satisfy: R1 Accesses to sensitive data of data subjects are only permitted if allowed by the relevant data protection policies. … R5 The application’s accesses to sensitive data should always comply with the data protection policies. R6 Data controllers should be able to monitor applications, the infrastructure and changes in data protection policies; pg. 518 right column, lines 1-7, Dynamic resource management in the cloud: … bases resource assignment decisions not only on energy efficiency, performance, and cost, but also data protection concerns. Here, we use this work as building block for the Adaptation component and integrate it with other data protection techniques realized in the other components of the E2E architecture).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lal by incorporating the method of using an E2E architecture satisfies various requirements including data protection polices as set forth by Mohammadi by implementing in the manner of obtaining and instantiating a data protection architecture at least based on a set of requirements and data protection policies. This, would have provided for efficiently delivering an end-to-end architecture for run-time data protection in such system.

As per claim 2,  Lal further teaches: identifying … at least one compute resource set of the information handling systems meeting compute resource requirements of the data protection architecture; identifying … at least one hardware resource set of the information handling systems meeting hardware resource requirements of the data protection architecture; and setting up management services … for the at least one hardware resource set using at least one control resource set to obtain logical hardware resources that are presented as bare metal resources to the at least one compute resource set (pa. 0020 a data center can include hardware resources that are managed by a full virtualization environment, a paravirtualization environment, an OS virtualization environment, etc., and/or a combination thereof; par. 0034 The HMSs 108, 114 … interface with the software-defined data center (SDDC) managers 125, 127 of the corresponding physical racks 102, 104 to instantiate and manage the virtual server rack 106 using the physical hardware resources; Fig. 3; par. 0054). Mohammadi further teaches: data protection policy and the data protection architecture (pg. 515, right column, line 31- pg. 516, left column, line 4 describes a E2E architecture [data protection architecture] which must satisfy various requirements including data protection policies). 

As per claim 3, Mohammadi further teaches wherein the management services comprise data protection services (pg. 515, right column, line 25, Providing data protection respecting services).

As per claim 4, Mohammadi further teaches: wherein the data protection policy specifies the data protection services (pg. 516 right column ) The Data Gatekeeper and Data Access Protection components cooperate to ensure that an application can only access data that it is allowed to access, based on the data protection policies specified by the individual data subjects). 

As per claim 5, Mohammadi teaches wherein the data protection services are performed by the at least one control resource set (pg. 515, left column, The physical and virtual infrastructure that hosts the application and the sensitive data).

As per claim 6, Lal teaches further wherein the at least one control resource set comprises: a first system control processor of a first information handling system of the information handling systems, and a second system control processor of a second information handling system of the information handling systems (par. 0034 HMSs 108, 114 of the corresponding physical racks 102, 104 interface with the software-defined data center (SDDC) managers 125, 127 of the corresponding physical racks 102, 104 to instantiate and manage the virtual server rack 106 using the physical hardware resources 124, 126).

As per claim 7, Lal further teaches wherein setting up the management services comprises: instantiating … application, hosted by the first system control processor, that: after the composed information handling system is instantiated: obtains a bare metal communication associated with a data … service of … data services (par. [0020]: a data center can include hardware resources that are managed by a full virtualization environment, a paravirtualization environment, an OS virtualization environment, efc., and/or a combination thereof; [0027]: a hybrid workload domain including virtual servers from the virtual server pool and bare metal servers from the bear metal server pool is generated to run a user application). Mohammadi further teaches performs the data protection service to enable a restoration of the composed information handling system to be performed in the future (pg. 514, abstract, delivering an end-to-end architecture for run-time data protection in the cloud; pg. 515, right column, The data controller is responsible for assuring conformance to data protection regulations such as the GDPR, while providing the cloud services. “Conforming to regulations” can satisfy the goal of “Avoiding penalties” while having positive influences on the soft-goal of “Providing data protection respecting services”).

A per claim 8, Lal further teaches wherein performance of … service using the at least one control resource set and the at least one hardware resource set of the composed information handling system is transparent to at least a portion of applications executing on the at least one compute resource set (par. 0018  a virtualization environment in which hardware resources are managed by a hypervisor to provide virtual hardware resources to a VM, and guest OSs are also allowed to access some or all the underlying hardware resources of the server [is transparent at least in part).

As per claim 13, Lal further teaches: after the composed information handling system is obtained: identify a recomposition event associated with a recomposed information handling system; (par. 0060 The example DRS 222 is provided to monitor resource utilization across resource pools, to manage resource allocations to different VMs, to deploy additional storage capacity to VM clusters with substantially little or no service disruptions). Mohammadi further teaches modify the data protection policy and the data protection architecture based on the recomposed information handling system (pg. 515, right column, line 31- pg. 516, left column, line 4, requirements that the E2E architecture needs to satisfy: … R6 Data controllers … monitor applications, the infrastructure and changes in data protection policies).

As per claim 14, it is a method having similar limitations as claim 1. Thus, claim 14 is rejected for the same rationale as applied to claim 1.

As per claim 15, it is a method having similar limitations as claim 2. Thus, claim 15 is rejected for the same rationale as applied to claim 2.

35.	As per claim 16, it is a method having similar limitations as claim 3. Thus, claim 16 is rejected for the same rationale as applied to claim 3.

As per claim 17, it is a method having similar limitations as claim 4. Thus, claim 17 is rejected for the same rationale as applied to claim 4.

35.	As per claim 18, it is a non-transitory computer readable medium having similar limitations as claim 1. Thus, claim 18 is rejected for the same rationale as applied to claim 1.

35.	As per claim 19, it is a non-transitory computer readable medium having similar limitations as claim 2. Thus, claim 19 is rejected for the same rationale as applied to claim 2.

35.	As per claim 20, it is a non-transitory computer readable medium having similar limitations as claim 3. Thus, claim 20 is rejected for the same rationale as applied to claim 3.

11.	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lal in view of Mohammadi as applied to claims 1, 14 and 18 above, and further in view of Rai et al. (U.S. Pub. No. 20150106165 A1).

As per claim 9, Lal and Mohammadi teaches the limitations of claim 1. Lal and Mohammadi does not expressly teach: filtering a list of potential data protection policies based on a goal specified by the data protection request to obtain a filtered list of potential data protection policies; and selecting one of the potential data protection policies specified by the list based on the allocable computing resources.
However, Rai teaches: filtering a list of potential data protection policies based on a goal specified by the data protection request to obtain a filtered list of potential data protection policies; and selecting one of the potential data protection policies specified by the list based on the allocable computing resources (par. 0008, a step of selecting, by the processor, a set of relevant policies from the plurality of policies by matching the event with one of the plurality of reference events. Further, the method may comprise a step of processing, by the processor, the set of relevant policies by performing simulation or optimization. In one aspect, the step of simulating of one or more relevant policies selected by a user may be performed in order to identify a first candidate policy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lal and Mohammadi by incorporating the method selecting a candidate policy as set forth by Rai because it would provide for efficiently identifying and selecting the most optimal data protection policy among a list of relevant data protection policies to perform data protection services.  

As per claim 10, Rai further teaches wherein the list of potential data protection policies specifies quantities of computing resources required to implement each of the potential data protection policies in the list (par. 0033 processing module 216 may select the optimal policy as "resource management" from the set of relevant policies (process automation, resource management, competency management, and knowledge management). By changing the resources in each category, the system 102 may bring back the SLA compliance to acceptable levels).

As per claim 11, Rai further teaches: filtering a list of potential data protection policies based on a goal specified by the data protection request to obtain a filtered list of potential data protection policies; and selecting one of the potential data protection policies specified by the list based on the allocable computing resources (par. 0008, a step of selecting, by the processor, a set of relevant policies from the plurality of policies by matching the event with one of the plurality of reference events. Further, the method may comprise a step of processing, by the processor, the set of relevant policies by performing simulation or optimization. In one aspect, the step of simulating of one or more relevant policies selected by a user may be performed in order to identify a first candidate policy; par. 0033 processing module 216 may select the optimal policy as "resource management" from the set of relevant policies (process automation, resource management, competency management, and knowledge management). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lal in view of Mohammadi and Rai, and further in view of Talathi et al. (U.S. Pub. No. 20160224903 A1).

As per claim 12, Lal, Mohammadi and Rai does not expressly teach filtering a list of potential data protection architectures based on the data protection policy to obtain a filtered list of the potential data protection architectures; and selecting one of the potential data protection architectures based on the allocable computing resources.
However, Talathi teaches: filtering a list of potential data protection architectures based on the data protection policy to obtain a filtered list of the potential data protection architectures; and selecting one of the potential data protection architectures based on the allocable computing resources (par. 0010 The method includes selecting a number of network architectures … The method further includes selecting a network architecture, from among next network architectures).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lal, Mohammadi and Rai by incorporating the method of selecting a network architectures form among plurality of network architectures as set forth by Talathi because it would provide for efficiently selecting the most optimal data protection architecture among data protection policies at least based on a select optimal policy to perform data protection services.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 10795856 B1 teaches methods, systems for implementing a data protection policy for a transferred enterprise application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Willy W. Huaracha whose telephone number is (571)270-5510.  The examiner can normally be reached on M-F 8:30-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        
/WH/
Examiner, Art Unit 2195